Matter of Tristan R. (Daniel R.) (2022 NY Slip Op 05773)





Matter of Tristan R. (Daniel R.)


2022 NY Slip Op 05773


Decided on October 13, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 13, 2022

Before: Renwick, J.P., Friedman, Singh, Shulman, Higgitt, JJ. 


Docket No. NN-05169/15 Appeal No. 16421 Case No. 2021-04015 

[*1]In the Matter of Tristan R., A Child Under Eighteen Years of Age, etc., Daniel R., Respondent-Appellant, Administration for Children's Services, Petitioner, Mercy First, Petitioner-Respondent.


Geoffrey P. Berman, Larchmont, for appellant.
Ira L. Eras, P.C., Brooklyn (Ira L. Eras of counsel), for respondent.
Douglas H. Reiniger, New York, attorney for the child.

Order, Family Court, Bronx County (Keith E. Brown, J.), entered on or about September 30, 2021, which granted petitioner foster care agency's motion to modify a prior visitation order to authorize agency supervised visitations only, unanimously affirmed, without costs.
The court's determination that agency supervised visits would serve the best interests of the child has a sound and substantial basis in the record and should not be disturbed (Linda R. v. Ari Z., 71 AD3d 465, 466 [1st Dept 2010]). The requisite evidentiary basis exists for Family Court's finding that unsupervised visitation would have a negative impact on the child's well-being, namely that the father lacks sufficient insight on how to appropriately discipline the child who had significant special needs, and that the father has problems controlling his anger (see Matter of Frank M. v Donna W., 44 AD3d 495 [1st Dept 2007]). To the extent the court's determination turned almost entirely on assessments of the credibility of the witnesses and particularly on the assessment of the character and temperament of the father, its findings "must be accorded the greatest respect" (Matter of Irene O., 38 NY2d 776, 777 [1975]; see also Matter of Elissa A. v Samuel B., 123 AD3d 638, 639 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 13, 2022